Case 0:18-cv-61993-UU Document 11 Entered on FLSD Docket 10/15/2018 Page 1 of 5




                                UN ITED STATES DISTRICT COURT
                                SO U TH ERN D ISTR ICT OF FLOR ID A
                                 CASE N O.18-61993-C1V-UNGARO

 H O W AR D C OH AN ,
                Plaintiffts),
 V.


 BEA CH -CHU LA S OLA S,LLC.,
                Defendantts).

                           SC H ED U LIN G O R DE R FO R PR ETR IA L
                                 C O N FER EN CE A N D TRIA L

        TH IS CAU SE is setforPretrialConference at11:00 A .M .on M A R CH 15,2019 in the

 Courthouse Building,400 N orth M iam i Avenue,Courtroom 12-4,M iam i,Florida 33128. The

 partiesshallbepreparedtoarguethemeritsofanypendingmotionts)atthePretrialConference.
        Settlementnegotiationsshallnotjustifyanyfailurebythepartiestoconductdiscovery.The
 partiesshalladhere to the follow ing tim e schedule:

                                        TIM E SCH ED ULE

  Cut-offdateforadding partiesoramending pleadings                    N O VE M BER 9,2018
  A 11discovery m ustbe com pleted by                                 JAN U A RY 18,2019

  A11motionsincludingsummaryjudgmentmotions,motions
  relatedtosummaryjudgmentmotions,Daubertmotionsand
  m otionsrelated to trialevidence m ustbe filed by                   FEBR UA R Y 8,2019
  JointPretrialStipulation,Jury Instructions orProposed
  FindingsofFactand Conclusion ofLaw m ustbe filed by                 FEBR U AR Y 22,2019


 A LL EXPERT D ISCO V ER Y M U ST BE C O M PLETED BY TH E DISC O VE RY CU T-O FF.
 TH ERE FO R E, TH E PA R TIES M U ST A G RE E UPO N A SCH ED ULE FO R EX PERT
 DISC LO SU R ES A N D D EPO SITIO N S W H IC H W ILL FA C ILITA TE TH EIR
 CO M PLETIO N BY TH AT D A TE. T H E C O N TENT O F TH E EX PE RT D ISC LO SUR ES
 M UST CONFORM TO THE REQUIREM ENTS OF FEDERAL RULE OF CIVIL
 PR O CED U RE 26.
Case 0:18-cv-61993-UU Document 11 Entered on FLSD Docket 10/15/2018 Page 2 of 5




 TH E TIM E SC H ED U LE C O N TA IN ED IN TH IS O R D ER M A Y N O T BE M O D IFIED
 AB SEN T PR IO R O R D ER O F TH E C O U RT . IN TH E EV EN T T H E CO UR T G R ANTS A
 CO NTIN UA N CE O F TH E O R IG IN A LLY SCH EDU LED TR IA L D AT E , A LL O TH ER
 DATES,INCLUDING TH E PM TRIAL CONFEM NCE DATE,SH ALL M M AIN IN FULL
 FO R CE A ND EFFEC T UN LE SS TH E C O UR T STA TES O TH ERW ISE IN W RITIN G .

        To the extentthis Orderconflid sw ith the LocalRules,thisorder supersedesthem . Each

 attorney and each self-represented party is charged w ith the duty ofcom plying with this Order.

 Failureto com ply w ith thetim e schedule m ay resultin dism issalorothersanctions. The partiesare

 precludedfrom filingunilateralpretrialstipulations'
                                                   ,anypartycausingunilateralpre-trialstipulations

 to be fled willbe required to show cause why sanctionsshould notbe im posed.

        Exhibits m ust be pre-m arked and exchanged prior to execution of the Joint Pretrial

 Stipulation. Each exhibitshould be m arked with a stickeridentifying the case number, exhibit

 num ber,and party offering the exhibit.

        The Joint Pretrial Stipulation shall include a num bered list of trialexhibits, otherthan

 impeachmentexhibits,withobiections,ifany,toeachexhibit,includingthebasisforobjectionsas
 providedinLocalRule16.1(E)(9).TheIistofexhibitsmustlistindividualexhibitsorindividual
 compositetxhibitsandmustincludeacolumnreqectingtheopposingparty'sobjedions.The
 C ourt requiresuse of the form attached hereto as exhibit6$A .''The list ofexhibits also shall

 identify those w hich the party expectsto offerand thosew hich the party m ay offeriftheneed

 arises.Thefailureofapartytoobjed totheexhibitslistedinthePretrialStipulationshallconstitute
 awaiverofanyobjections,includingobjectionsunderRules402and403oftheFederalRulesof
 Evidence.

        TheJointPretrialStipulation also shallincludeanumbered listoftrialwitnesses,with their

 addresses,separately identifyingthosew hom theparty expectsto present,thosew hom thepartym ay
Case 0:18-cv-61993-UU Document 11 Entered on FLSD Docket 10/15/2018 Page 3 of 5




 callifthe need arises,and thosewho willtestify asexperts, lmpeachm entwitnessesneed notbe

 listed. W itnessesw hose testim ony isexpected to be presented by deposition shallbe so designated

 onthewitnesslists.No laterthanthedateofthePretrialStipulation,theparty offeringadeposition

 shalltile w ith the Courtdesignationsofthe pages and linesofdeposition testim ony to be offered at

 trial,togetherwiththeopposingparty'scross-designationsand objectionstotheoffering party's
 designations,andtheofferingparty'sobjectionsto cross-designations. Anypartythatintendsto
 presenttestimonybydepositionshallcontacttheCourtroom Deputyat(305)523-5555toobtainthe
 form thattheattonwysmustusefordeposition designations,cross-designationsandobjections.
        Thepartiesalso m ustsubm itJointStipulated ProposedJury lnstructionsand aJointProposed

 VerdictForm orProposed FindingsofFactandConclusionsofLaw concurrently with submission

 ofthe PretrialStipulation,

        YOU ARE HEREBY N OTIFIED thattheabove-styled causeissetforTRIAL duringthe

 tw o-w eek period com m encing A PR IL 1.2019,at9:00 a.m .,beforethe H onorableU rsulaU ngaro.

 Counselshallreportto a C allofthe trialcalendar at 1:00 p.m .on M A R CH 27,2019, for a tw o-

 weektrialealendar.Atthistime,each casewillbeassigned anumberfortrial.Allcaseswillrem ain

 on the calendaruntiltried oruntilfurther notice isreceived by counselfrom the Court.

        Ifthiscase isto be tried by jury,thepartiesmustsubmitproposed voirdire questions
 necessarytobringoutinfonnationotherthantheidentityorexperienceofprospectivejurorsnolater
 than the CalendarCall.

        W ITH R EG ARD TO SETTLEM EN T,ifa case is settled,counselare directed to inform the

 Courtpromptly at(305)523-5555andto submitanappropriateOrderforDismissal,pursuantto
 Fed.R.Civ.P.41(a)(1).SuchanOrdermustbefiledwithinfive(5)daysofnotificationtotheCourt.
Case 0:18-cv-61993-UU Document 11 Entered on FLSD Docket 10/15/2018 Page 4 of 5




           YOU ARE HEREBY REOUIRED TO FILE,within ninety (90)daysthisOrder,an
 Interim JointStatus R eportansw ering the follow ing questions:

       Haveal1thedefendantsbeenservedandansweredthecomplaint?lfnot,statethereasonts)
 forthe failure to do so.

           lfthisisaclassaction,hasamotion forclasscertification been filed? lfso, whatisits

 status?

           Ifdiscovery isnotelosed,whatistheparties'agreed upon plan forthecom pletion of

 discovery by the deadline,including butnotlimited to the exchange ofa1lrelevantelectronically

 stored inform ationg
                    .

           A re there any m otions or discovery disputes pending? lf so,indicate the status ofeach

 separately.

           H avethe partiestiled theirN otice ofSelection ofM ediatorasrequired by theCourt's Order

 ofRefenulto M ediator?

 6.        H ave the partiesagreed to aplace,date and tim e form ediation and hasthe lead attorney for

 theplaintiffts) completedtheform OrderSchedulingM ediationand submittedittotheCourt?lf
 not,statethereasonts)forthefailuretodoso.
           H avethepartiesengaged in inform alsettlem entnegotiations?lfso,explain theextentofthe

 negotiations.Ifnot,explainthereasonts)forthefailuretodoso.
 8.        lfthe case islessthan five daysto try,havetheparties conferred and havethey agreed to

 trialbefore aU.S.M agistrate Judge,wherein adatecertain fortrialmay be given?

           Absentleave ofCourt,the partiesshallcom municate with the Courtsolely by motion or

 notice tiled w ith the C lerk ofCourtand appropriately served on the otherparties. A ny party w ho,


                                                   4
Case 0:18-cv-61993-UU Document 11 Entered on FLSD Docket 10/15/2018 Page 5 of 5



 withoutreceiving leaveofCourt,m ailscorrespondencedirectlyto the Courtwillbeconsidered in

 contem ptofthis order.

        DISCOVERY DISPUTES:In casesassigned to M agistrateJudgeO 'Sullivan,M agistrate

 Judge O'Sullivan holdsaregulardiscovery ealendar.In theeventthecaseisassigned to Judge

 O 'Sullivan,no w ritten discovery m otions,including m otions to com pel, forprotective order,

 or related m otions for sanctions shallbe filed unless M agistrate Judge O 'Sullivan so directs

 at his discovery calendar. Counsel m ust actually confer in a genuine effortto resolve their

 discoverydisputesbeforenoticingthedisputeforJudgeO'Sullivan'sdiscoverycalendar. The Court

 m ay im pose sanctions,m onetary orotherwise,ifitdetenninesdiscovery isbeing im properly sought

 orisbeingw ithheld in bad faith.1f,afterconferring,thepartiesare unableto resolvetheirdiscovery

 disputew ithoutCourtintervention,they shallnotfle w ritten m otions. Rather,the Skm oving party''

 shallcontad theehambersofM agistrateJudgeO'Sullivanat(305)523-5920andplacethematter
 on the nextavailable diseovery calendar.

        D ISC O V ERY D ISPUTE S IN ALL O TH ER C A SES:The partiesshallcom ply w ith the

 Federal Rules of Civil Proeedure and the Local Rules for the Southel'
                                                                     n Distrid of Florida,

 particularlyRules7.1(a)(3)and26.1.
        D ox E and OR DERED atM iam i,Florida,this        /       dayofoctober2018.
                                                                                ,




                                                    U RSULA UN GA RO
                                                    UN ITED STA TES D ISTRIC JU D GE
 cc:A 11CounselofRecord
